 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy colleagues rely, for the result they reach, upon the fact that theTeamsters Union also frequently represents, in addition to mechanics,other employees.This reliance is misplaced.The representative ex-perience of the Teamsters in this respect is not unlike that of otherunions that have been found by the Board to be traditional bargain-ing representatives of craft groups, notwithstanding their representa-tion of broader or industrial type units.10On the basis of testimony which shows that the Employer's mechan-icsmake repairs on the Employer's fleet of trucks and maintain themin a iseparate garage, and that the mechanics exercise the customaryskills associated With automotive mechanic craftsmen, I would findthat the requested employees constitute a true craft group and woulddirect a severance election for them in that unit.CHAIRMAN MCCULLOCHand MEMBERBROWN took no part in theconsideration of the above Decision and Order.pany,Case No. 32-RC-1216(servicemen,mechanics,and recappers) ;Mack Trucks, Inc,Case No 9-RC-3621(service department and maintenance employees,including garagemechanics and their helpers);Central Motor Lines, Inc.,Case No 11-RC-1114(mechanics,helpers, stock room employees and janitors) ,Purity Bakeries Corporation,Case No10-RC-4213(automotive mechanics and servicemen) ,Vincent Chevrolet,Inc,Case No7-RC-4166 (service and maintenance employees,includingmechanics and garage em-ployees) ;Evans Lincoln Mercury, Inc,Case No 7-RC-4006(garage and service em-ployees,including mechanics) ;Hartman White, Inc,Case No 26-RC-1397(mechanics,helpers,extra mechanic, parts men,and porters) ;Vaughn Chevrolet,Case No 18-RC-4338(service and maintenance employees,including mechanics) ;andWest Virginia-OhioMotor Sales,Inc.,Case No,G-RC-2551(mechanics and service employees).In particular, seeAcme Concrete Corporation,Case No 12-RC-684(not published InNLRB volumes) :There, as a result of Board-directed election In a craft unit composedof automotive mechanics and their helpers, the Teamsters was certified on November 27,1959, in the unit found appropriate by the Board and from which heavy duty mechanics,gasmen,greasemen,and stock clerks were excluded10Compare,for example,the breadth of the jurisdictional claims of the InternationalAssociation of Machinists, set forth in its constitution(1957),and the United Brother-hood of Carpenters and Joiners of America,set forth in its constitution(1955),with thelike claim of the Teamsters set forth in its constitution(1957) : ". . .jurisdictionover . . . automotive..maintenance employees,garage workers .. . .Playbill,IncorporatedandTruck Drivers Local Union No. 807,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Case No. 2-CA-7537.May18, 1961DECISION AND ORDEROn January 30, 1961, Trial Examiner John F. Funke issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examineralso found131 NLRB No. 86. PLAYBILL, INCORPORATED593that the Respondenthad not engaged in certain other unfair laborpractices alleged in the complaint,and recommendedthat theallega-tions of the complaint to such extent be dismissed.Thereafter, theGeneral Counsel and the Respondent filed exceptions to the Interme-diate Report and isupporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, briefs, and the entire record in this caseand hereby adopts the findings, conclusions,' and recommendations ofthe TrialExaminer.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Playbill, Incorpo-rated, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Inducing or attempting to induce its employees to refrain fromor withdraw from union membership by promising and granting ben-efits or by threatening them with discontinuance of operations result-ing in loss of employment.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed bySection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its place of business in New York, New York, copiesof the notice attached hereto marked "Appendix." 2Copies of saidnotice, to be furnished by the Regional Director for the Second Re-gion, shall, after being duly signed by Respondent's representatives,be posted for 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that such notices are notaltered, defaced, or covered by other material.'We do not, however, adopt or pass upon the Trial Examiner's findings and conclu-sionsregarding Salerno's Interrogation of Falcone as set forth in footnote 3 of theIntermediate Report ; nor do we adopt or pass upon the Trial Examiner's findings andconclusion regarding Kraft's interrogation of Falcone in the presence of Hammer, as inany event the Order herein would not be affected.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."599198-62-vol. 131-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notify the Regional Director for the Second Region, in writ-ing, within 10 days 'from the date of this Order, what steps Respond-ent has taken to comply therewith.IT Is FURTHER ORDERED that the complaint herein be dismissed insofaras it alleges that the Respondent has engaged in any unfair laborpractices in violation of Section 8(a) (1) except as above specificallyfound, and that it be dismissed insofar as it alleges that the Respond-ent engaged in any unfair labor practices in violation of Section8(a) (3) and (5) of the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT induce or attempt to induce our employees to re-frain from or withdraw from membership in Truck Drivers LocalUnion No. 807, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or any other labororganization, by promising and granting benefits or by threaten-ing them with discontinuance of operations resulting in loss ofemployment.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the rights guar-anteed by Section 7 of the National Labor Relations Act, asamended.PLAYBILL, INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDATIONSSTATEMENT OF THE CASEThisproceeding,with all parties represented,came on to be heard before the dulydesignated Trial Examiner on December 19, 1960, at New York, New York. Thecomplaint alleged that Playbill,Incorporated,herein calledPlaybillor the Respond-ent, threatened its employees with discharge and other reprisals if they became orremained members of Truck Drivers Local Union No. 807,herein called Local 807or the Union,interrogated its employees concerning their union membership andpromised its employees benefits to induce them not to become or remain membersof Local 807. It alleged that Respondent discharged John Ronzino because he hadjoined Local 807. It further alleged that Respondent refused to bargain collectivelywith Local 807 as the representative of a majority of its employees in a unit appro-priate for the purpose of collective bargaining.The complaint alleged that by theseacts Respondent violated Section 8(a) (1), (3),and (5)of the Act. PLAYBILL, INCORPORATED595.The answer denied the aforesaidallegations.At the conclusion of the General Counsel's case counselfor the Respondent movedto dismiss the complaint.The Trial Examiner reserved decisions on this motion.Itwill be disposed of in accordance with the recommendations in this IntermediateReport.At the close of the hearing the General Counsel submittedoral argument.Counselfor the Respondent waived oral argument and submitted a brief on January 19.Upon the entire record in this case and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a New York corporation having its office and principal place ofbusiness at 240 Madison Avenue,New York City,and it is engaged in the publi-cation and distribution of theater programs.During the past year Respondent per-formed advertising services valued in excess of $500,000 of which services in excessof $200,000 were furnished to various enterprises including Revlon,Inc.,ChevroletMotor Division,General MotorsCorp.,and Liggett&Myers Tobacco Co., each ofwhichannually produces and ships in interstate commerce goods valued in excessof $50,000.Respondent concedes and I find that it is engaged in commerce within the meaningof the Act.H. LABOR ORGANIZATION INVOLVEDLocal 807 is a labor organization within the meaning of Section 2(5) of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. The factsFor delivering its programs to the theaters in the Times Square area Playbill usesits own truck, operated by a driver and helper.Although all of the plant employeesare represented by labor organizations none represents the driver and his helper.Thatsituation led to this case.John Falcone, called by the General Counsel, testified that he had been employedas a helper and driver on this truck for 5 years prior to the hearing. Prior to em-ployment with Playbill he had been a member of Local 807. In August of 1959Otto Tummel, the driver of the truck, was incapacitated by a back injury and Falconebecame the driver, the position he held at the time of hearing.According to Falcone, he had a conversation with Plant Supervisor D'Apolito(not called as a witness) at the time he took over the driving in which he askedD'Apolito about making the job a union job since he already had a card in Local 807.His testimony is that D'Apolito told him he would be fired if he demanded recog-nition.(This conversation is barred as evidence of violation by Section 10(b).)That appeared to be all Falcone remembered of this conversation.Sometime in late May or early June of 1960 John Ronzino was hired as Falcone'shelper on the truck.At times and under circumstances which this record does notdisclose, Falcone and Ronzino were approached by organizers of Local 807 and onJuly 27 they went to the Union's office and signed applications for membership.'Falcone, whose faculty of recollection was not clear, testified, after he had had hismemory refreshed by his pretrial statement, that on the day they signed their appli-cations a telephone call was received at Playbill from John Strong, president ofLocal 807, who presumably identified himself?Robert Salerno, Falcon's foreman,testified that either President Kraft or his secretary spoke to him about the call andasked him what he knew about it. Falcone stated that on that day Salerno came tohim, asked him about the call, and also asked him if he had joined the Union. Fal-cone denied that he had joined the Union but a discussion of the Union took placeand Salerno told him he was a big boy and could use his own judgment but thatPlaybill did not wanta union representingthe drivers because, should there be astrike, the programs could not be delivered. Salerno admitted speaking to Falconeabout the Union and also admitted, when confronted with his own pretrial statement,that he repeated this conversation to D'Apolito before he had any discussion with1 General Counsel's Exhibits Nos. 2 and 4.2 According to the subsequent testimony of Gilman Kraft, president of Playbill, thecallwas, received by his secretary.The conversation between thetwo was not disclosedsinceneither appearedas a witness.,- 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDKraft and D'Apolito regarding the termination of Ronzino.He did not revealwhether or not he told either Kraft or D'Apolito that Falcone had denied joiningtheUnion.Salerno stated that he did tell them the men had been stopped byorganizers and also told them (Kraft and D'Apolito) to ignore the call and letthem(the organizers)come to the office.John Ronzino testified that he was hired as a helper on Falcone's truck in May orJune of 1960, that he signed an application card with Local 807 on July 27, andthat on the following day he was given 2 weeks' notice of termination.He testi-fied that he overheard a conversation between Salerno and Falcone in which Salernotold Falcone that he could join the Union but that he would be liable to being laidoff if he did. (The date of this conversation was not fixed.)Ronzino himself hadno conversations with any supervisor concerning unions.He was given his termi-nation notice by Salerno and was told that he was being replaced.His replace-ment was Dimari, who had been doing fileroom work and who was being replacedin ,turn by Otto Tummel.Later, on a date fixed as August 9, Falcone was called to D'Apolito's office byKraft.Kraft, Salerno, and Arthur Hammer, trustee and organizer for Local 807,were in the office and Falcone was introduced to Hammer by Kraft. Falcone wasasked by Kraft if he wanted to be represented by Local 807 and he said he did.The conversation then took the form of a general discussion of the advantages anddisadvantages of union representation, with Kraft frankly expressing his oppositionto representation for the drivers.According to Hammer, Kraft stated he could sellthe truck and hire a trucker, to which Hammer replied that he would have to keepthe two men and that they would slug it out.Hammer then left.After Hammer left Falcone went back into the office and the discussion was con-tinued between Falcone, Kraft, and Salerno.Falcone told them he wanted the unionbenefits and security and also that he wanted to keep Ronzino as his helper.Kraftpromised to see if he could get Blue Cross coverage for him, told him they wereworking on a pension plan for nonunion employees and also told him he would lookinto the union wages and see if he could compensate him.He promised Falcone a$10 raise and the meeting ended with an understanding, at least by Falcone, thatKraft would study all the problems raised during the meeting.A few days laterKraft, in the presence of Salerno, did give Falcone the $10 increase,an increasewhich Falcone "presumed" was for not joining the Union and which he also "pre-sumed was part of a package deal for accepting Dimari as his helper."At ,this timeKraft told him, with respect to joining the Union, to "think it over and let me knowwhat you decide."This, in sum, is the General Counsel'sprima faciecase.Respondent's defense was supplied by Kraft, a frank and forthright witness.Asto Ronzino, Kraft testified that he had never seen him until the hearing and hadnever spoken to him.He made the decision to terminate Ronzino in order to finda more suitable place for Tummel, who had been with Playbill for 38 years butwho could no longer drive.When Tununel was able to return to work after hisinjury Kraft made him night watchman at Playbill's new quarters at 636 11th Avenuepending the move from Worster Street.When this move was completed, Tummelwas given work in the bindery where he was not actually needed.Kraft testifiedthat he was not wholly satisfied with Dimari's work in the fileroom so he determinedto put Dimari, who was physically capable of the work and who had substituted ashelper during vacations, on the truck with Falcone, move Tummel to the fileroom,and release Ronzino.He discussed these moves with D'Apolito and Salerno beforeannouncing his decision and stated the decision was made at least 1 week prior tothe giving of notice to Ronzino.Kraft had two reasons for hesitation in makingthe changes: one was the anticipated problem of getting Falcone to accept Dimariand the other was getting Dimari to leave the fileroom to work on the truck.The August 9 meeting at which Kraft, Salerno, Hammer, and Falcone were pres-ent, resulted from a telephone conversation on August 4 between Kraft and Ham-mer in which Hammer said the employees wanted representation and Kraft repliedthat his information was to the contrary.They agreed to meet at Playbill to discussthe situation.When Falcone was called in by Kraft he was asked if he wanted Local807 to represent him and he said he did. The conversation, as has been previouslystated, then revolved about union benefits, union working conditions, and security atPlaybill.Falcone returned to the office and the discussion continued with respect toBlue Cross (Falcone resented the fact he had not been invited to enroll); compensa-tion (Kraft indicated he could do as well for Falcone as the Union); the leasing oftrucks (Kraft said this could be done), and topics related to Falcone's employment.It was left to Falcone to decide whether he wanted union representation. PLAYBILL, INCORPORATED597A week laterKraft againmet with Falcone and it was at this meeting that Fal-cone was given the $10 increasewhich, according to Kraft, representedcompensa-tion for acceptingDimari ashis helper.At the end ofthe meetingKraft concludedFalcone no longer, desired representation by Local 807.Such, in brief, is the relevant testimonyin this case.B.Conclusions1.Violation of Section 8(a)(1)A grave infirmity of the General Counsel's case lies with his two chief witnesses,Falcone and Ronzino, who were hesitant and uncertain in testifying and who obvi-ously suffered from faulty recollections.The task of staking the fine line whichseparates the protection of Section 8(c) from exposure to Section 8(a)(1) is nothelped by testimony which is vague and ambiguous and on which reliance as toprecise language cannot be placed.The precise language used by the employer isnecessary to distinguish between a threat and a prediction, between a promise ofbenefit and a recital of contemplated benefits. I cannot, for that reason, make anyfinding of a violation with respect to conversations between Falcone and Salernoand I likewise reject Ronzino's testimony that he overheard Salerno tell Falconethat he might be laid off if he joined the Union. I am unwilling to sustain a chargeof violation on testimony which I do not trust as to accuracy.Coming to the meeting of August 9 and the conversation between Kraft and Fal-cone after Hammer left, I reach a different conclusion, chiefly on the testimony ofKraft himself.When this conversation took place Falcone had not only signed anapplication with Local 807 but he had told Kraft that he desired representation byLocal 807.When its representative left the premises Kraft proceeded to a discus-sion with Falcone which encompassed all the dissatisfactions which led him to joinLocal 807.The plain intent was to persuade Falcone to withdraw from or repudiatehis designation of Local 807 by offering the inducement of benefits. Specifically, Ifind unlawful the promise to do as well for Falcone as the Union could do, if notbetter; the implied promise of a welfare and pension plan which would cover non-union employees; the implied promise and the later grant of a $10 wage increase; andthe threat to sell the truck and lease deliveries to an independent trucker, therebyterminating Falcon's job.I do not find the interrogation of Falcone by Kraft in the presence of Hammer inviolation of Section 8(a)I(1).Hammer had already notified Kraft that the menwanted representation by the Union and I believe that Kraft was entitled to ask thatquestion both to verify the claim and to determine what his position should be withrespect to any union demands.Nor can I find that such interrogation in the presenceof the union representative occurred in a context of interference, restraint, andcoercion 3I find that Respondent violated Section 8 (a) (1) of the Act only as set forth above.2.Section 8(a)(3There is no direct evidence to support the allegation that Respondent dischargedRonzino because he joined or assisted Local 807.Thereis noevidence that Respond-ent either knew or suspected that Ronzino had signed an application with Local 807.Since it is a matter of record that Ronzino made his application on July 27 somesuspicion may attach to a termination notice received the very next day, but suspicionis not proof, to employ a judicial cliche.In his oral argument counsel for the General Counsel slurred this crucial factorwith the bland statement that Respondent had prior knowledge of Ronzino's unionactivity.If counsel meant knowledge prior to the date notice of termination wasgiven, July 28, I am ata lossto know when and how such prior knowledge wasacquired for the circumstances of acquisition are not disclosed in this record. Iagree that Respondent had good reason to believe Ronzino'had designated Local 807when his termination became effective, which was August 12, but I doubt if theGeneral Counsel would contend that knowledge at that time imposed an obligation8With respect to the alleged interrogation of Falcone by Salerno on July 27 the testi-mony relating that conversation has already been found insufficiently clear for the makingof any findingThe record is equally ambiguous and insufficient with respect to theinterrogation (even—crediting Falcone) so that it is impossible to determine whether ornot it was protected underBlee Flush Express, Inc,109NLRB 591 598.DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon the Respondent to revoke the termination,revise its plans, and continueRonzino's employment.Perhaps I am asked to draw an inference of companyknowledge from the telephone call received by Kraft's secretary from Strong on July27.But neither Strong nor'the secretary was called to testify to .their conversationand I do not assume that Strong told the secretary that Falcone and Ronzino hadjoined Local 807. (Divulgence of the identity of employee-members to an employerprior to recognitionisnota common practiceamongunion organizers.)If I amasked to infer knowledge or even suspicion from the conversation between Salernoand Falcone later that day I have similar difficulty.Falconedeniedhe had joined theUnion although he admitted that he and Ronzino had been approached by union:organizers.Granted that Salerno repeated this conversation with Falcone to Kraftand D'Apofito, Salerno testified that he only told them to ignore them (the organ-izers)and let them come to the office.I cannot inferfrom this that Kraft concludedthat either Falcone or Ronzino had joined Local 807.Nor can I make the furtherand necessary inference that Kraft then decided to terminateRonzino(but notFalcone) to discourage union membership. So tenuous a thread of circumstancewill notsustainsucha sequenceof inferences.On the other hand, I credit the testimony of Kraft that the decision to terminateRonzino wasmade prior to July 27 although not communicated to him until July28.I also credit his testimony that it was made without knowledge of or referenceto unionactivity and to enable Playbill to put TummelinDimari's job by puttingDimari on the truck.A reduction in the payroll, if only byone, is adesideratumcommon to employers.I shall recommend that the complaint, insofaras it allegesRespondent violatedSection 8(a)(3) and (1) by the dischargeof Ronzino,be dismissed.Section 8(a)(5)In view of my finding that Respondent's notice of termination to Ronzino onJuly 28 was lawful, I necessarily find that he had no reasonable expectancy of con-tinued employment and could not be computed in the appropriate unit.No evi-dence was submitted that Dimari, his prospective replacement, had designatedLocal 807.On July 28, therefore, the unit consisted of either one permanentemployee, which the Board would not find appropriate, or two employees, only oneof whom had designated Local 807. Since the first communication from Local 807to Playbill was not mailed until 1 o'clock on the afternoon of July 28 no demandcould have been received at a time when the Union had a maiority in an appropriateunit.I shall recommend that the complaint, insofar as it alleges violation of Section8(a) (5) and (1) of the Act by refusal to bargain with Local 807, be dismissed.IV.THE REMEDYHaving found that the Respondent has engaged in and is engaging in certain unfairlabor practices, I shall recommend that it cease and desist therefrom and take cer-tain affirmative action which I find will effectuate the purpose of the Act.In compliance with the constant enjoiner of the courts to keep the scope of theorder within the limitations of the Board's authority, I shall limit the recommendedorder to the violations found.Upon the basis of the foregoing findings of fact and upon the entire record in thisproceeding, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Section 2(2) of the Act andis engaged in commerce within the meaning of Section 2(6) and (7).2Truck Drivers Local Union No. 807 is a labor organization within the meaningof Section 2(5) of the Act.3.By interfering with, restraining and coercing its employees in the exercise of therights guaranteed by Section 7 of the Act, as above found, the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.Respondent- has not engaged in unfair labor practices within the meaning of-Section 8(a)(3) or (5) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]